Exhibit (10)(P)




Form of Change in Control Employment Agreements

Effective January 1, 2008




Harleysville Group Inc. ("Employer") considers the establishment and maintenance
of a sound and vital management team essential to protecting and enhancing the
best interests of it and its stockholders and those of its parent company,
Harleysville Mutual Insurance Company ("Parent") and the Parent's policyholders.
 In this connection, the Employer recognizes that, as is the case with many
publicly held corporations, the possibility of a change in control of the
Employer exists and that such possibility and the uncertainty and questions
which it may raise among management personnel as to the effect of such change in
control on the Employer, may result in the departure or distraction of such
personnel to the detriment of the Employer, the  Parent, the Employer's
stockholders and the  Parent's policyholders.  Accordingly, the Board of
Directors of the Employer ("Board") has determined that appropriate steps should
be taken to reinforce and encourage the continued attention and dedication of
the key members of the Employer's management, including yourself, to their
assigned duties without the distraction arising from the possibility of a change
in control.




In order to induce you to remain in the Employer's employ, this letter agreement
("Agreement") supersedes and replaces any prior similar agreement, and sets
forth the severance benefits which the Employer agrees will be provided to you
in the event your employment is terminated subsequent to a "Change in Control"
(as  defined in Section 2) and under the  circumstances described below.




1.

Term.  This Agreement shall commence on January 1, 2008 and shall continue in
effect through December 31, 2009 (the “Initial Expiration Date”); provided,
however, that commencing on January 1, 2010, and each January 1 thereafter, the
term of this Agreement shall automatically be extended for one additional year
(each, an “Extended Expiration Date”) unless, not later than twelve (12) months
prior to the Initial Expiration Date or any Extended Expiration Date, as the
case may be, the Employer shall have given notice that it does not wish to
extend this Agreement; provided, further, if a Change in Control of the Employer
shall have occurred during the original or extended term of this Agreement, this
Agreement shall continue in effect for a period of twenty-four (24) months
beyond the month in which such Change in Control occurred.

2.

Change in Control.

For purposes of this Agreement, "Change in Control" of the Employer shall be
deemed to have occurred:

(a)  if the "beneficial ownership" (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934) of securities representing more than twenty
percent (20%) of the combined voting power of the Employer Voting Securities (as
herein defined) is acquired by any individual, entity or group (a "Person"),
other than the Parent, the Employer, any trustee or other fiduciary holding
securities under any employee benefit plan of the Employer or an affiliate
thereof, or any corporation owned, directly or indirectly, by the stockholders
of the Employer in substantially the same proportions as their ownership of
stock of the Employer (for purposes of this Agreement, "Employer Voting
Securities" shall mean the then outstanding voting securities of the Employer
entitled to vote generally in the election of directors); provided, however,
that the following shall not constitute a Change in Control under this paragraph
(a) : (i) any acquisition pursuant to a transaction which complies with clauses
(i), (ii) and (iii) of paragraph (c) of this





--------------------------------------------------------------------------------

Change in Control Agreement







Section 2; (ii) any acquisition of the Employer Voting Securities from the
Parent pursuant to a Business Combination (as herein defined) or otherwise, if
(x) the acquiring or resulting entity is organized in the mutual form, and (y)
persons who were members of the Incumbent Board (as herein defined) of the
Parent immediately prior to such acquisition constitute at least two-thirds of
the members  of the Board of Directors of the acquiring entity immediately
following such acquisition and (iii) any acquisition of voting securities from
the Employer or the Parent by a person engaged in business as an underwriter of
securities who acquires the shares through his participation in good faith in a
firm commitment underwriting registered under the Securities Act of 1933; and
(iv) any acquisition otherwise within the terms of this paragraph (a) during any
period in which Parent owns at least a majority of the combined voting power of
Employer Voting Securities (the “Parent Control Period”), but if such an
acquisition is made during a Parent Control Period by any Person and such Person
continues to hold more than 20% of the combined voting power of all Employer
Voting Securities on the first day following the termination of a Parent Control
Period, such acquisition will be deemed to have been first made on such date; or




(b)  if, during any period of twenty-four (24) consecutive months, individuals
who, as of the beginning of such period, constitute the Board of Directors of
the Employer or the Parent, as the case may be (the "Applicable Incumbent
Board"), cease for any reason to constitute at least a majority of the Board of
Directors of the Employer or the Parent, as the case may be; provided, however,
that (x) any individual becoming a director of the Employer or the Parent, as
the case may be, during such period whose election, or nomination for election,
was approved by a vote of at least a two-thirds of the directors then comprising
the Applicable Incumbent Board (other than in connection with the settlement of
a threatened proxy contest)  shall be considered as though such individual were
a member of the Incumbent Board of Directors of the Employer or the Parent, as
the case may be, and (y) the provisions of this paragraph (b) shall not be
applicable to the composition of the Board of Directors of Parent if Parent
shall cease to own at least 20% of the combined voting power of all Employer
Voting Securities; or




(c)  upon consummation by the Employer of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Employer or the acquisition of assets or stock of another entity
(a "Business Combination"), unless, in any such case,  immediately following
such Business Combination the following three conditions are met: (i) more than
50% of the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors of (x) the corporation
resulting from such Business Combination (the "Surviving Corporation"), or (y)
if applicable, a corporation which as a result of such transaction owns the
Employer or all or substantially all of the Employer's assets either directly or
through one or more subsidiaries (the "New Parent Corporation"), is represented,
in either such case, directly or indirectly, by Employer Voting Securities
outstanding immediately prior to such Business Combination (or, if applicable,
is represented by shares into which such Employer Voting Securities were
converted pursuant to such Business Combination), and such voting power is
distributed  among the holders thereof  in substantially the same proportions as
their ownership, immediately prior to such Business Combination, of the Employer
Voting Securities, and (ii) no Person (excluding any employee benefit plan (or
related trust) of the Employer or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 50% or more of the
combined voting power of the then outstanding voting securities eligible to
elect directors of the New Parent Corporation  (or,  if there is no New Parent
Corporation, the Surviving Corporation) except to the extent that such ownership
of the Employer existed prior to the Business Combination, and (iii) at least a
majority of the members of the board of directors of the New Parent Corporation
(or, if there is no New Parent Corporation, the Surviving Corporation) were
members of the Board





- 2 -




--------------------------------------------------------------------------------

Change in Control Agreement







of Directors of the Employer at  the time of the execution of the initial
agreement, or the action of the Board, providing for such Business Combination;
or




(d)

Parent affiliates with, or acquires by merger, a third party and, as a
consequence thereof, persons who were members of the Incumbent Board of Parent
immediately prior to such transaction cease to constitute at least two-thirds of
the directors of Parent following such transaction provided, however, that this
paragraph (d) shall not apply if immediately prior to such affiliation or
merger, Parent does not own more than 20% of the combined voting power of
Employer Voting Securities; or




(e)

upon approval by the stockholders of the Employer and all necessary regulatory
authorities of a complete liquidation or dissolution of the Employer; or




(f)

any other event shall occur that would be required to be reported by the
Employer in response to Item 6(e) of Schedule 14A of Regulation 14A promulgated
under the Exchange Act (or any provision successor thereto); or




 (g)

the Employer or Parent has entered into a management agreement or similar
arrangement pursuant to which an entity other than the Employer or the Parent or
the Boards of Directors or the executive officers and management of the Employer
or the Parent has the power to direct or cause the direction of the management
and policies of the Employer or the Parent; provided, however, that this
paragraph (g) shall not apply to Parent if, immediately prior to entering into
any such management agreement or similar  arrangement, Parent does not own more
than 20% of Employer Voting Securities.




3.

Termination Following Change in Control.  If any of the events described in
Section 2 hereof constituting a Change in Control shall occur during the term
hereof, you shall be entitled to the benefits provided in Section 4 hereof upon
the subsequent termination of your employment within twenty-four months
following such Change in Control unless such termination is (a) because of your
death or Retirement, (b) by the Employer for Cause, or (c) by you other than for
Good Reason, in accordance with the following:

(a)

Disability; Retirement.

(i)

If, as a result of your incapacity due to physical or mental illness, you shall
have been absent from your duties with the Employer on a full time basis for six
(6) consecutive months and within 30 days after written notice of termination is
given you shall not have returned to the full time performance of your duties,
the Employer may terminate this Agreement for "Disability."

(ii)

Termination of your employment based on "Retirement" shall mean termination in
accordance with the Employer's retirement policy, including early retirement,
generally applicable to its salaried employees or in accordance with any
retirement arrangement established with your consent with respect to you.

(b)

Cause.  The Employer may terminate your employment for Cause.  Termination by
the Employer of your employment for "Cause" shall mean





- 3 -




--------------------------------------------------------------------------------

Change in Control Agreement







termination upon (A) the willful and continued failure by you to substantially
perform your duties with the Employer (other than any such failure resulting
from your incapacity due to physical or mental illness), or any such actual or
anticipated failure after the issuance of a Notice of Termination by you for
Good Reason, as such  terms are defined in Subsections 3(d) and 3(c),
respectively, after a written demand specifically identifies the manner in which
the Board believes that you have not substantially performed your duties, or (B)
the willful engaging by you in conduct which is demonstrably and materially
injurious to the Company, monetarily or otherwise.  For purposes of this
paragraph, no act or failure to act on your part shall be considered "willful"
unless done or omitted to be done by you not in good faith and without
reasonable belief that your action or omission was in the best interest of the
Employer.  Notwithstanding the foregoing, you shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to you  a
copy of a resolution  duly adopted by the affirmative vote of not less  than
three-quarters of the entire membership of the Board of a meeting of the Board
called and held for the purpose (after reasonable notice to you and an
opportunity for you, together with your counsel, to be heard before the Board)
finding that, in the good faith opinion of the Board, you were guilty of conduct
set forth above and specifying the particulars thereof in detail.

(c)

Good Reason.  You may terminate your employment for Good Reason.  For purposes
of this Agreement, "Good Reason" shall mean, within twenty four (24) months
following any Change in Control and without your express written consent:

(i)

the assignment to you of any duties inconsistent with your positions, duties,
responsibilities and status with the Employer immediately prior to a Change in
Control or a change in your reporting responsibilities, titles or offices as in
effect immediately prior to a Change in Control, or any removal of you from or
any failure to re-elect you to any of such positions, except in connection with
the termination of your employment for Cause, Disability, Retirement or by you
other than for Good Reason or as a result of your death;

(ii)

a reduction in your base salary under the Employer's Wage and Salary Program in
effect immediately prior to a Change in Control or as the same may be increased
from time to time thereafter;

(iii)

a failure by the Employer (A) to continue its executive incentive plans, as the
same may be amended or modified from time to time but substantially in the form
in effect immediately prior to a Change in Control ("Program"), or failure by
the Employer to continue you as a participant in the Program on at least the
basis in effect immediately preceding a Change in Control, provided that the
failure to continue any one or more plans constituting the





- 4 -




--------------------------------------------------------------------------------

Change in Control Agreement







Program, or to continue you in any one or more plans shall not constitute Good
Reason as long as, after giving effect to any such changes,  the aggregate of
the compensation which may be earned by you and the circumstances under which
such amounts may be earned  are substantially comparable, taken as a whole, as
the Program, or (B) to pay you any installment of a previous award or of
deferred compensation, if any, under the Program or any deferred compensation
program in which you participated immediately prior to a Change in Control;

(iv)

the Employer requiring you to be based anywhere other than within fifty (50)
miles of the office in Harleysville, Pennsylvania, except for required travel on
business to an extent substantially consistent with the business travel
obligations you experienced immediately preceding a Change in Control;

(v)

the failure by the Employer to continue in effect any benefit or compensation
plan or arrangement, in which you are participating immediately preceding Change
in Control, the taking of any action by the Employer not required by law which
would adversely affect your participation in or materially reduce your benefits
under any of such plans or deprive you of any material fringe benefit enjoyed by
you at the time of the Change in Control or the failure by the Employer to
provide you with the number of paid vacation days, holidays and personal days to
which you are then entitled in accordance with the Employer's normal leave
policy in effect immediately preceding a Change in Control; provided, however,
that the failure to continue any plan or benefit or the taking of any action
which adversely affects your participation in, or materially reduces your
benefits under any plan or deprives you of any material fringe benefit shall not
be Good Reason under this Section 3(c)(v) if the failure to continue or other
action applies equally to all employees or executives covered by the plan or
benefit.

(vi)

the failure of the Employer to obtain the assumption of the agreement to perform
this Agreement by any successor as contemplated in Section 5 hereof; or

(vii)

any purported termination of your employment by the Employer which is not
effected pursuant to a Notice of Termination satisfying the requirements of
subparagraph (d) below (and, if applicable, subparagraph (b) above).  Your
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any circumstance constituting Good Reason hereunder.

(d)

Notice of Termination.  Any termination by the Employer pursuant to
subparagraphs (a) or (b), above, or by you pursuant to subparagraph (c), above,
shall be communicated by a written Notice of Termination to the other party
hereto.  For purposes of this Agreement, a "Notice of





- 5 -




--------------------------------------------------------------------------------

Change in Control Agreement







Termination" shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth, in reasonable
detail, the facts and circumstances claimed to provide a basis for termination
of your employment under the provision so indicated.

(e)

Date of Termination.  "Date of Termination" shall mean (A) if this Agreement is
terminated for Disability, 30 days after Notice of Termination is given
(provided that you shall not have returned to the performance of your duties on
a full-time basis during such 30-day period), (B) if your employment is
terminated pursuant to subparagraph (c), above, the date specified in the Notice
of Termination and (C) if your employment is terminated for any other reason,
the date on which a Notice of Termination is given; provided that, if within 30
days after any Notice of Termination is given, the party receiving such Notice
of Termination gives notice to the other party, other than in Bad Faith, that a
dispute exists concerning the termination and the party giving such Notice shall
pursue his claim diligently and in other than Bad Faith, the Date of Termination
shall be the date on which the dispute is finally resolved, either by mutual
written agreement of the parties, by a binding and final arbitration award or by
a final judgment, order or decree of a court of competent jurisdiction (the time
for appeal therefrom having expired and no appeal having been perfected).  As
used in this Agreement, “Bad Faith” shall mean that a dispute was asserted or
maintained by you (i) for an improper purpose, such as to harass or cause
unnecessary delay or needlessly increase the cost of resolution, or (ii) on a
basis not warranted by existing law or a non-frivolous argument for the
extension, modification, or reversal of existing law or the establishment of new
law, or (iii) in the absence of evidentiary support (unless evidentiary support
was reasonably likely to exist after investigation or discovery).  Bad Faith
shall only be determined to exist for purposes of this Agreement if the
arbitrator selected pursuant to Section 10 hereof makes a specific finding
thereof in his award.

4.

Compensation Upon Termination Or During Disability Following A Change In
Control.

(a)

During any period following a Change in Control that you fail to perform your
duties hereunder as a result of incapacity due to physical or mental illness,
you shall continue to receive your full base salary at the rate then in effect
and any installments of deferred portions of awards under the Program paid
during such period until your employment is terminated pursuant to paragraph
3(a) hereof.  Thereafter, your benefits shall be determined in accordance with
the Employer's Long-Term Disability Plan, or any substitute plan then in effect.

(b)

If, following a Change in Control, you terminate your employment other than for
Good Reason or your employment shall be terminated for Cause, the Employer shall
pay you your full base salary through the Date of Termination at the rate in
effect at the time Notice of Termination is given plus all other amounts to
which you are entitled under any compensation





- 6 -




--------------------------------------------------------------------------------

Change in Control Agreement







plan, the annual incentive plan, long-term incentive plan, or stock option plan
of the Employer at the time such payments are due and the Employer shall have no
further obligation to you.

(c)

If, following a Change in Control, the Employer shall terminate your employment
other than pursuant to paragraph (a) or (b) hereof or if you shall terminate
your employment for Good Reason, then the Employer shall pay to you as severance
pay in a lump sum at the time specified in Section 4(f),  the following amounts:

(i)

your full base salary through the Date of Termination at the rate in effect at
the time Notice of Termination is given and an amount equal to the amount, if
any, of the deferred portion of any awards which have been awarded to you
pursuant to the Program but which have not yet been paid to you and the amount
of Deferred Compensation, if any, under the Program which has accrued to your
account; and

(ii)

in lieu of any further salary payments to you for periods subsequent to the Date
of Termination, an amount equal to the product of (a) the higher of your  annual
base salary in effect as of (i) the date of the Change in Control, and (ii) the
Date of Termination,  plus the average target awards under any annual incentive
plan for the last three years, multiplied by (b) the number 2.000; and

(iii)

in lieu of payments of any type under any long-term incentive plan, and to the
extent not covered by any other subsection of this Section 4(c), a cash amount
equal to the sum of the target bonuses, pro-rated on a month-completed basis,
for all long-term incentive plan periods in which you are currently
participating plus any incentive compensation which has been allocated or
awarded to you for a fiscal year or other measuring period preceding the Date of
Termination but has not yet been paid.  If all or part of a target award is
comprised of shares of Employer's stock, the amount paid in cash shall be equal
to the fair market value of the stock at the beginning of the plan period; and

(iv)

in the event that any payments made to you under this Agreement or otherwise
(the "Payments") are subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code (the "Excise Tax"), then the Employer shall pay you an
additional amount ("Gross Up") such that the net amount retained by you after
deduction of any Excise Tax on the Payments and any Federal, State and local
income taxes and Excise Tax upon the payments provided for by this Section
4(c)(v) shall be equal to the total value of the Payments at the time such
payments are to be made.  For the avoidance of doubt, this Section 4(c) (v)
shall not provide you any additional amounts in respect of Federal, State, and
local income





- 7 -




--------------------------------------------------------------------------------

Change in Control Agreement







taxes payable by you on amounts payable to you under any other section of this
Agreement. For purposes of determining the amount of the Gross Up, you shall be
deemed to pay Federal, State and local income taxes at the highest marginal rate
of taxation in the calendar year in which the Payment is to be made.  State and
local income taxes shall be determined based upon the state and locality of your
domicile on the Date of Termination.  The determination of whether such Excise
Tax is payable, the amount thereof, and the Gross Up shall be based upon the
opinion of tax counsel selected by the Employer and acceptable to you.  If such
opinion is not finally accepted by the IRS upon audit, then appropriate
adjustments shall be computed (without interest but with Gross Up, if
applicable) by such tax counsel based upon the final amount of the Excise Tax so
determined.  The amount shall be paid by the appropriate party in one lump cash
sum within 30 days of such computation.  Notwithstanding anything to the
contrary in this Section 4(c)(v), if the Payments would be subject to excise tax
pursuant to Section 4999 of the Internal Revenue Code (the “Code”) (or any
similar federal or state excise tax), but would not be so subject if the total
of such Payments would be reduced by 10% or less, then such Payments shall be
reduced by the minimum amount necessary so as not to cause the Employer to have
paid an Excess Parachute Payment as defined in Section 280G(b)(1) of the Code
and so you will not be subject to Excise Tax pursuant to Section 4999 of the
Code.  The calculation of any potential reduction pursuant to this paragraph or
any disputes related thereto shall be made as described above with respect to
the calculation of the Gross Up.  In the event that the amount of any Payments
that would be payable to or for your benefit under this Agreement must be
modified or reduced to comply with this provision, you shall direct which
Payments are to be modified or reduced; provided, however, that no change in the
amount of any Payment or change in the timing of the Payment shall be made
without the consent of the Employer.  In no event shall the total Payments be
reduced by more than 10% in order to avoid treatment as an Excess Parachute
Payment.  In no event shall any Gross Up under this provision be paid to you
later than the end of the year following the year in which you pay the Excise
Tax; and

(v)

the Employer shall pay all legal fees and expenses incurred by you as a result
of such termination (including all such fees and expenses, if any, incurred in
contesting or disputing any such termination or in seeking to obtain or enforce
any right or benefit provided by this Agreement or in connection with any tax
audit or proceeding to the extent attributable to the application of Section
4999 of the Code to any payment or benefit hereunder).  Reimbursement of such
legal fees and expenses shall be made on a regular and periodic basis by the
Employer upon your presentation to the Employer of a statement of such fees and
expenses prepared





- 8 -




--------------------------------------------------------------------------------

Change in Control Agreement







by your counsel under standard and customary methods; provided, however, that
any such payments shall be made by the end of the year following the year in
which such fees and expenses incurred; and

(vi)

the Employer shall maintain in full force and effect, for your continued benefit
for twenty-four (24) months after the Date of Termination, all employee health
and welfare benefit plans, programs or arrangements in which you were entitled
to participate immediately prior to the Date of Termination, including, without
limitation, medical and dental, life, disability, accident and death insurance
plans, provided your continued participation is possible under the general terms
and provisions of such plans and programs.  In the event that your participation
in any such plan or program is barred, the Employer shall arrange to provide you
with benefits substantially similar to those which you would have been entitled
to receive under such plans and programs.  Except for any insurance policy used
by the Employer to fund any Rabbi Trust, at the end of the period of coverage,
you shall have the option to have assigned to you at no cost and with no
apportionment of prepaid premiums, any assignable insurance policy owned by the
Employer immediately preceding the Change in Control; and

(d)

You shall not be required to mitigate the amount of any payment provided for in
this Section 4 by seeking other employment or otherwise, nor shall the amount of
any payment or benefit provided for in this Section 4 be reduced by any
compensation earned by you or benefits including retirement benefits provided to
you as the result of employment by another employer after the Date of
Termination or otherwise.

(e)

In addition to all other amounts payable to you under Section 4, and to the
extent not payable by reason of the other provisions hereof, you shall be
entitled to receive all benefits which have accrued through the Date of
Termination and are payable to you under the Harleysville Retirement Savings
Plus Plan, the Supplemental Retirement Plan, the Pension Plan, the Non-Qualified
Deferred Compensation Plan, and any other plan or agreement relating to
retirement benefits.  

(f)

Any payments due under Sections 4(c)(i)-(iii) of this Agreement shall be paid on
the thirtieth day following the Date of Termination.  Notwithstanding the
foregoing, no payments shall be made under Sections 4(c)(i)-(iii) until the
first business day of the seventh calendar month following the month in which
the Date of Termination occurs (except that any base salary accrued and unpaid
as of the Date of Termination shall be paid in accordance with the Employer’s
standard payroll practice).








- 9 -




--------------------------------------------------------------------------------

Change in Control Agreement







5.

Successors' Binding Agreement.

(a)

The Employer will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Employer, by agreement in form and substance
reasonably satisfactory to you, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Employer would be
required to perform it if no such succession had taken place.  The Employer will
also obtain agreement from such successor that it will not exercise its
non-renewal option at any time within one year from the date of the Change in
Control.  Failure of the Employer to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle you to compensation from the Employer in the same amount and on
the same terms as you would be entitled hereunder if you terminated your
employment for Good Reason, except that for purposes of implementing the
foregoing, the date on which any such succession becomes effective shall be
deemed the Date of Termination.  As used in the Agreement, "Employer" shall mean
the Employer as hereinbefore defined and any successor to its business and/or
assets as aforesaid which executes and delivers the agreement provided for in
this Section 5 or which otherwise becomes bound by all the terms and provisions
of this Agreement by operation of law.

(b)

This Agreement shall inure to the benefit of and be enforceable by your personal
or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.  If you should die while any amounts would
still be payable to you hereunder if you had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your devisee, legatee, or other designee or, if there
be no such designee, to your estate.

6.

Notice.  For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the first page of this Agreement, provided
that all notices to the Employer shall be directed to the attention of the
Corporate Secretary or to such other address as either party may have furnished
to the other in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt.

7.

Miscellaneous.  No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and such officer as may be authorized by the Board.  No waiver
by either party hereto at any time of any breach by the other party hereto of or
compliance with any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provision or
conditions at the same or at any prior or subsequent time.  No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in the Agreement.  It is intended that the benefits payable hereunder
shall be considered paid to you for your past services to the





- 10 -




--------------------------------------------------------------------------------

Change in Control Agreement







Employer and continuing services from the date hereof.  Any payment provided for
hereunder shall be paid net of any applicable withholding required under
Federal, State and local law.  No termination of this Agreement shall terminate
the Employer’s obligation to complete the payments of all amounts and benefits
to which you became entitled, by operation of the provisions hereof, prior to
expiration hereof. This is not an employment agreement; you remain an employee
at will; in the event your employment is terminated prior to a Change in Control
for any reason or no reason, no amounts are payable to you by reason of this
Agreement. The validity, interpretation, construction and performance of this
Agreement shall be governed by the substantive law of the Commonwealth of
Pennsylvania.

8.

Validity.  The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity of enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.

9.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

10.

Arbitration.  Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration before a single
arbitrator in the Commonwealth of Pennsylvania in accordance with the Commercial
Rules of the American Arbitration Association then in effect.  Notwithstanding
the pendancy of any such dispute or controversy, the Employer will continue to
pay your full compensation in effect when the notice giving rise to the dispute
was given (including, but not limited to, base salary and installments under the
Program) and, to the extent permitted by law, continue you as a participant in
all compensation, benefits and insurance plans in which you were participating
when the notice giving rise to the dispute was given, until the dispute is
finally resolved in accordance with paragraph 3(e) hereof.  Amounts paid under
the previous sentence shall be offset against, and shall reduce, any other
amounts due under this Agreement.  If the Employer is successful in the
arbitration and the arbitrator makes a specific finding that the controversy was
commenced or maintained in Bad Faith, then all amounts paid to you pursuant to
Section 4(c)(vi) and the second sentence of this Section 10 shall be repaid by
you to the Employer within thirty (30) days of the award.  Judgment may be
entered on the arbitrator's award in any court having jurisdiction; provided,
however, that you shall be entitled to seek specific performance of your right
to be paid until the Date of Termination during pendancy of any dispute or
controversy arising under or in connection with this Agreement.

 

 

Very truly yours,

 

 

 

 

                                                       

HARLEYSVILLE GROUP, INC.

 

 

 

 

 

 

By:  

/s/  MICHAEL L. BROWNE

 

 

 

Michael L. Browne

 

 

 

Chief Executive Officer

 

 

EMPLOYEE’S SIGNATURE

 

 

 

AGREED TO THIS ______ DAY

 

OF ______________, 2007

 








- 11 -


